DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/26/2021, with respect to office action dated 10/05/2021 have been fully considered and are persuasive.  The double patenting rejection has been withdrawn in response to terminal disclaimer filed 11/26/2021.

Terminal Disclaimer
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11029765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “determining when an optical mouse is in a lifted condition above a surface, the optical mouse comprising a pixel array and a light source, the method comprising: accumulating pixel values of a first column of the pixel array, the first column being closest to the light source; accumulating pixel values of a second column of the pixel array, the second column being different from the first column; comparing the accumulated pixel values of the first column with the accumulated pixel values of the second column; and when a difference between the accumulated pixel values of the first column and the accumulated pixel values of the second column is greater than a threshold value, determining the optical mouse to be in a lifted condition”.

Claims 2-4 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622